NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            QUINTON O. RIGGINS, JR.,
               Petitioner-Appellant,

                           v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.
              __________________________

                      2010-5078
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 99-VV-382, Judge Edward J. Damich.
               __________________________

               Decided: January 4, 2011
              __________________________

   CLIFFORD J. SHOEMAKER, Shoemaker & Associates, of
Vienna, Virginia, argued for petitioner-appellant.

    ANN D. MARTIN, Trial Attorney, Torts Branch, Civil
Division, United States Department of Justice, of Wash-
ington, DC, argued for respondent-appellee. With her on
the brief were TONY WEST, Assistant Attorney General,
RIGGINS   v. HHS                                          2


TIMOTHY P. GARREN, Director, MARK W. ROGERS, Deputy
Director and CATHARINE E. REEVES, Assistant Director.
              __________________________

  Before NEWMAN, BRYSON, and PROST, Circuit Judges.
PROST, Circuit Judge.


    Appellant Quinton O. Riggins, Jr. (“Riggins”) appeals
the U.S. Court of Federal Claims’ award of attorneys’ fees
and costs under the Vaccine Injury Compensation Pro-
gram (“Vaccine Program”), established by the National
Childhood Vaccine Injury Act (“Vaccine Act”). Riggins v.
Sec’y of Health & Human Servs., No. 99-382V (Ct. Cl. Dec.
10, 2009) (“Court of Federal Claims’ Opinion”). We af-
firm.

                        BACKGROUND

    The hepatitis B vaccine was added to the Vaccine In-
jury Table on August 6, 1997, and the deadline for filing
retrospective petitions alleging injuries resulting from the
hepatitis B vaccine was August 6, 1999. 42 C.F.R. §
100.3(c)(2). On June 14, 1999, just prior to this deadline,
Riggins filed a petition under the Vaccine Act alleging
that he suffered an adverse reaction to the hepatitis B
vaccine. Riggins’s counsel filed approximately 150 Vac-
cine Act petitions alleging injuries from the hepatitis B
vaccine.

    As a result of the large number of petitions involving
the hepatitis B vaccine filed at this time, the special
masters, counsel for the Secretary of Health and Human
Services, and counsel for petitioners made efforts to
organize the hepatitis B petitions into injury categories
and to coordinate a hepatitis B panel, an independent
3                                            RIGGINS   v. HHS


panel of experts to assist in resolving these petitions.
These efforts were abandoned by the spring of 2005.
Riggins’s petition then proceeded on an individual basis.
On February 8, 2007, the Special Master issued a decision
denying Riggins’s petition.

    On April 1, 2008, Riggins’s counsel filed an Applica-
tion for Attorneys’ Fees and Costs, seeking $16,592.16 for
work specifically on Riggins’s petition and $204,619.18 for
general work on the approximately 150 hepatitis B peti-
tions litigated by Riggins’s counsel. On June 15, 2009,
the Special Master issued a decision awarding $16,547.16
for work specifically on Riggins’s petition, nearly the full
amount requested, and $79,782.81 for general work on
hepatitis B petitions, less than half of the amount re-
quested. Riggins v. Sec’y of the Dep’t of Health & Human
Servs., No. 99-382V, slip op. at 2, 37 (Ct. Cl. Spec. Mstr.
June 15, 2009) (“Special Master’s Decision”). The main
reductions in the general attorneys’ fees and costs award
related to the work of two consultants, Dr. Mark Geier
(“Dr. Geier”) and his son, David Geier (collectively, “the
Geiers”), and international travel to France and/or Italy
by these consultants and Riggins’s counsel. Id. at 9-23.

     Riggins filed a motion for review of the Special Mas-
ter’s decision in the Court of Federal Claims, challenging
only the award for general work on hepatitis B petitions.
Court of Federal Claims’ Opinion at 1. On December 10,
2009, the Court of Federal Claims issued an opinion in
which it concluded that the Special Master did not misap-
ply the governing legal standards and that Riggins failed
to establish that the Special Master abused his discretion
in reducing the requested fees. Id. at 1-2, 10. Therefore,
the Court of Federal Claims denied Riggins’s motion for
review and entered judgment consistent with the Special
Master’s attorneys’ fees and costs award.
RIGGINS   v. HHS                                           4


    Riggins filed a timely notice of appeal to this court.
Riggins again appeals only the award of $79,782.81 in
attorneys’ fees and costs for general work on hepatitis B
petitions, not the award of $16,547.16 for work specifi-
cally on Riggins’s petition. We have jurisdiction pursuant
to 42 U.S.C. § 300aa-12(f).

                        DISCUSSION

    “Under the Vaccine Act, we review a decision of [a]
special master under the same standard as the Court of
Federal Claims and determine if it is ‘arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accor-
dance with the law.’” Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1347 (Fed. Cir. 2008).

                             A

    Riggins argues that the Special Master, in reducing
the requested attorneys’ fees and costs, applied the wrong
legal standard. Specifically, Riggins contends that the
Special Master subjectively evaluated the reasonableness
of the fees based on his prior experience and personal
reaction to the incurred expenses. Riggins further asserts
that the Special Master erred in failing to consider
whether the award was sufficient to allow Riggins’s
counsel to effectively and fully present the claims.

    The Vaccine Act requires a special master to award a
successful Vaccine Act petitioner “reasonable attorneys’
fees” and “other costs.” 42 U.S.C. § 300aa-15(e)(1). If,
however, a Vaccine Act petitioner is not successful, a
special master may still award the petitioner “reasonable
attorneys’ fees and other costs” “if the special master . . .
determines that the petition was brought in good faith
and there was a reasonable basis for the claim.” Id. “The
5                                            RIGGINS   v. HHS


determination of the amount of reasonable attorneys’ fees
is within the special master’s discretion.” Saxton v. Sec’y
of the Dep’t of Health & Human Servs., 3 F.3d 1517, 1520
(Fed. Cir. 1993).

     We have “endorsed the use of the lodestar approach to
determine what constitutes ‘reasonable attorneys’ fees’
under the Vaccine Act.” Avera, 515 F.3d at 1347. Under
this approach, a court must “exclude . . . hours that were
not ‘reasonably expended.’” Hensley v. Eckerhart, 461
U.S. 424, 434 (1983). Hours that are “excessive, redun-
dant, or otherwise unnecessary” are not “reasonably
expended.” Id.; see Marek v. Chesny, 473 U.S. 1, 29 (1985)
(Brennan, J., dissenting). The Supreme Court has cre-
ated a guiding principle in determining whether hours are
reasonable: “[h]ours that are not properly billed to one’s
client are not properly billed to one’s adversary pursuant
to statutory authority.” Hensley, 461 U.S. at 434 (empha-
sis omitted).

    Here, the Special Master thoroughly enumerated and
carefully applied these controlling standards in a detailed
and well-reasoned opinion. See Special Master’s Decision
at 5-9. Indeed, for each of the requested fees and costs,
the Special Master evaluated whether a reasonable client
would have found the expense justifiable as opposed to
excessive, duplicative, or unnecessary. Further, to the
extent Riggins objects to the Special Master’s reliance on
his twenty years of experience in the Vaccine Program in
evaluating the fee request, we have made clear that
“Vaccine [P]rogram special masters are . . . entitled to use
their prior experience in reviewing fee applications,”
including experience with a particular attorney and that
attorney’s “history of overbilling.” Saxton, 3 F.3d at 1519,
1521. Thus, Riggins has not shown a legal error in the
Special Master’s decision.
RIGGINS   v. HHS                                         6


                            B

    Riggins further argues that the circumstances sur-
rounding this case show that the requested expenses were
not excessive or unnecessary. Riggins emphasizes that
the fees at issue on appeal are for general work on 150
hepatitis B petitions and argues that the request is de
minimis when apportioned over this large number of
cases. Riggins also stresses the heightened causation
burden of Stevens v. Secretary of the Department of Health
and Human Services, No. 99-594V, 2001 WL 387418 (Ct.
Cl. Spec. Mstr. Mar. 30, 2001) and argues that, though
this burden was subsequently overturned, it was in effect
when the majority of the requested fees and costs were
incurred.

     Riggins is correct that the large number of petitions
involved in this fee request and Stevens’s elevated burden
of proof, in effect while much of the requested fees and
costs were incurred, are relevant considerations regarding
the reasonableness of the requested fees. Riggins, how-
ever, ignores that the Special Master’s analysis consid-
ered that the requested expenses covered general work on
150 cases, finding this sufficient to justify some expenses
yet insufficient to justify others. See, e.g., Special Mas-
ter’s Decision at 9 (“The undersigned understands that
[Riggins’s counsel] argues it utilized the services of the
Geiers in relation to general hepatitis B matters to pre-
pare approximately 150 cases for prosecution, however,
the undersigned finds this request grossly unreasonable
for the multiple reasons described below.”); id. at 27
(“[Riggins’s counsel] had a large number of hepatitis-B
claims, and thus it was necessary and appropriate for
counsel to reach out to qualified medical experts to dis-
cuss these claims . . . .”). Moreover, the Special Master
awarded substantial fees and costs for work of Riggins’s
7                                             RIGGINS   v. HHS


counsel, experts, and consultants that was directly re-
lated to the now-defunct Stevens burden, which required
petitioners to establish “confirmation of medical plausibil-
ity from the medical community and literature” as well as
an injury recognized by these sources. Stevens, 2001 WL
387418, at *23-25, overruled by Althen v. Sec’y of the Dep’t
of Health & Human Servs., 58 Fed. Cl. 270 (Ct. Cl. 2003),
aff’d, 418 F.3d 1274 (Fed. Cir. 2005). For example, the
Special Master awarded attorneys’ fees and costs for
almost thirty hours of meetings between Riggins’s counsel
and various potential experts in addition to the work of
two immunologists, Dr. Shoenfeld and Dr. Bellanti, in
reviewing literature and preparing reports. Id. at 27, 31-
32; see J.A.72-73. The Special Master also provided
compensation for fifty hours of Dr. Geier’s work for,
among other things, performing “initial research regard-
ing vaccine injuries resulting from [the] hepatitis B
vaccine.” Special Master’s Decision at 15. Despite the
difficulties facing Riggins’s counsel, we cannot conclude
that the Special Master acted arbitrarily or capriciously
or abused his discretion in reducing the requested attor-
neys’ fees and costs for general work on the hepatitis B
petitions litigated by Riggins’s counsel.

                             C

    In addition to these general arguments, Riggins con-
tends that the Special Master’s reduction or denial of
particular expenses was arbitrary, capricious, and an
abuse of his discretion. Specifically, Riggins objects to the
Special Master’s reduction of the requested fees for his
consultants, the Geiers. Riggins argues that the Special
Master arbitrarily reduced the fees for Dr. Geier’s ser-
vices based solely on superficial, ad hominem attacks and
defends Dr. Geier’s work in this case as comparable to his
work in other cases, which has been found to be reason-
RIGGINS   v. HHS                                          8


able and compensable. Riggins also asserts that the
Special Master erred in refusing to award fees for the
work of David Geier, arguing that he did not duplicate the
effort of Dr. Geier and that he is qualified to work as a
consultant, having published articles on the hepatitis B
vaccine.      Oral Arg. at 9:28-10:20, available at
http://oralarguments.cafc.uscourts.gov/mp3/2010-
5078.mp3.

    Riggins sought $97,443.43 in fees and costs associated
with the consulting work of the Geiers. Special Master’s
Decision at 9. The Special Master, however, denied fees
for David Geier’s work and awarded only $10,000 for Dr.
Geier’s work. Id. at 10-17. The Special Master found that
a hypothetical client would find David Geier’s $37,543.75
fee to be unjustifiable for a number of reasons, including
that even if David Geier were qualified to be a consultant,
the work he performed is duplicative of that performed by
Dr. Geier. Id. at 10-11 (emphasis omitted). As to Dr.
Geier, the Special Master concluded that, though Dr.
Geier was retained as a consultant in this case, the exten-
sive role he played went well beyond that of a consultant
and was more akin to the role of an expert, which he was
not qualified to perform. Id. at 11-15. The Special Master
determined that it was reasonable for Riggins’s counsel to
have Dr. Geier perform the limited role of a consultant,
specifically reviewing the claims to identify medical
issues, performing initial research as to injuries resulting
from the hepatitis B vaccine, and helping counsel identify
the type of experts required. Id. at 15-16. The Special
Master found $10,000, or fifty hours of work at Dr. Geier’s
$200 billing rate, to be an appropriate and reasonable
amount of compensation for such work. Id. at 16, 21.

    The Special Master’s reduction in the fees awarded for
the work of Dr. Geier and refusal to award fees for David
9                                            RIGGINS   v. HHS


Geier was not arbitrary, capricious, or an abuse of discre-
tion. Riggins’s emphasis on the award of consulting fees
for Dr. Geier’s work in Ray v. Secretary of the Department
of Health and Human Services, No. 04-184V, 2006 WL
1006587 (Ct. Cl. Spec. Mstr. Mar. 30, 2006), is misplaced.
Though Dr. Geier has, in Ray and other cases, been
awarded modest consulting fees for minimal preliminary
case preparation, this does not justify the excessive hours
billed in this case. Cf. Lamar v. Sec’y of the Dep’t of
Health & Human Servs., No. 99-584V, 2008 WL 3845157,
at *15 (Ct. Cl. Spec. Mstr. July 30, 2008) (approving
compensation for four hours of Dr. Geier’s consulting
work on two cases despite the “frequent criticism of Dr.
Geier’s testimony in Vaccine Act and other civil cases,”
because the hours expended were “modest”); Ray, 2006
WL 1006587, at *12 (finding 6.25 hours of consulting
work by Dr. Geier in which he performed research and
reviewed the case to be reasonable and compensable
because it was a “cost-effective means of evaluating the
case prior to full-blown litigation”). In contrast, in this
case, Dr. Geier billed approximately $60,000, spending
almost fifty hours reviewing literature and approximately
seventy-five hours in meetings with Riggins’s counsel and
potential experts. See Special Master’s Decision at 9-10,
17. Dr. Geier far exceeded the role of a consultant in
assisting with initial case evaluation and research while
leaving more extensive medical research and case review
for a medical expert. The Special Master did not act
arbitrarily or capriciously or abuse his discretion in
reducing the fees awarded for Dr. Geier’s work to $10,000,
an amount he found to be reasonable for a consultant’s
preliminary review and initial research of the issues
presented in hepatitis B petitions.

                            D
RIGGINS   v. HHS                                        10


    Riggins also objects to the Special Master’s refusal to
award costs for trips to Paris, France and Sorrento, Italy,
arguing that these trips were justified because they
allowed Riggins’s counsel and the Geiers to meet with
foreign experts in person, thereby overcoming the hurdle
of a language barrier combined with technical complexi-
ties. Riggins stresses that France has more extensive
data on the hepatitis B vaccine than the United States
because, in the 1990s, France had a program to vaccinate
all of its adult population with the hepatitis B vaccine,
whereas the vaccine is not recommended for routine use
in the United States. Further, Riggins’s counsel repre-
sented that he made efforts to minimize his travel costs.
See Oral Arg. at 34:45-36:15.

    In August 2005, Riggins’s counsel, Dr. Geier, and
David Geier traveled to Paris, France to meet with sev-
eral doctors and lawyers regarding the adverse conse-
quences of the hepatitis B vaccine, accruing nearly
$30,000 in fees and costs. Special Master’s Decision at 18-
20, 23. Further, in the winter of 2006, the Geiers spent
$23,690.00 traveling to Sorrento, Italy to attend a confer-
ence at which the Geiers presented their research and
spoke with experts and researchers. Id. at 18. The
Special Master refused to award costs associated with
these international trips, finding that a hypothetical
client would not pay these expenses for personal consulta-
tions with foreign experts and lawyers, and for atten-
dance at a professional conference that the Geiers were
invited to attend as researchers. Id. at 18-24.

    We agree with the Special Master’s findings and con-
clude that the Special Master did not act arbitrarily or
capriciously or abuse his discretion in declining to award
11                                           RIGGINS   v. HHS


the nearly $45,000 in requested expenses for these trips. 1
Accepting that French and other foreign researchers had
information relevant to the hepatitis B petitions,
Riggins’s vague arguments regarding language barriers
and the scientific nature of the discussions are woefully
insufficient to justify such costly international trips.

                       CONCLUSION

    For the reasons set forth above, we affirm the Court of
Federal Claims’ award of attorneys’ fees and costs under
the Vaccine Program.

                      AFFIRMED




     1  We further note that both the August 2005 trip to
France and the winter 2006 trip to Italy took place after
the heightened burden of Stevens was overturned by both
the Court of Federal Claims and this court. Althen, 58
Fed. Cl. 270, aff’d, 418 F.3d 1274 (overruling Stevens,
2001 WL 387418). As such, an attempt to meet Stevens’s
elevated burden is not a relevant justification for these
international trips.